DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on August 4, 2021 and November 17, 2021.
Currently, claims 29-51 are pending in the instant application. Applicant’s election without traverse of SEQ ID NO:208 in the reply filed on November 17, 2021 is acknowledged.
Claims 29-30, 47, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Accordingly, claims 31-46, 48-49, and 51 are under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

     New Rejections Necessitated by Amendment
Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 49 and 51 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 20 of prior U.S. Patent No. 10,406,112 B2. This is a statutory double patenting rejection.

Double Patenting - Nonstatutory
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 31-32, 34-41, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,867,888 B2 in view of .
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘888 patent claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in claims 20-27. One of ordinary skill in the art would have reasonably envisaged that the “mRNA” claimed in the ‘888 patent claims reads on a human MCM mRNA encoding the instantly claimed amino acid sequence of SEQ ID NO:208 in view of Bancel, who taught that making a nanoparticle encapsulating a human MCM-encoding nucleic acid was an art-recognized goal and that SEQ ID NO:1517 is an optimized MCM ORF sequence that encodes the instantly claimed amino acid sequence of SEQ ID NO:208. See Bancel’s Table 6. Further, one of ordinary skill in the art would have been motivated to use MCM-encoding mRNA sequence for the “mRNA” of the ‘888 patent claims in order to make a pharmaceutically useful composition for treatment of methylmalonic acidemia (MMA), because a synthetic codon-optimized polynucleotide encoding a human MCM polypeptide was taught to be useful for treating MMA as evidenced by the disclosure of Venditti. See columns 2-3.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the ‘888 patent claims do not recite an mRNA encoding MCM. In response, it is noted that the ‘888 patent claims clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in claims 19-25. Further, the instant rejection is not an anticipatory rejection. Rather, the instant rejection is an obviousness-type rejection, in which the instant claims are rendered obvious over the ‘888 patent claims drawn to a composition comprising both a nanoparticle and an mRNA, wherein the “mRNA” of the ‘888 patent claims is determined to read on human MCM-encoding mRNA . 
Applicant argues that “Bancel teaches many polynucleotides and a list of targets as shown in Table 6”, which “lists 655 targets” and there is no reason to select MCM-encoding sequence and formulate the claimed composition. In response, it is noted that there is no per se rule that requires a selection of a single lead compound for obviousness. See MPEP §2143: The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound…It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.” (emphasis added). As stated by applicant, Bancel expressly identified and disclosed a finite number of codon-optimized mRNA sequences, each of which is thus disclosed as being formulated with a nanoparticle. As such, the mere fact that Bancel disclosed mRNAs other than MCM is not sufficient to render making the instantly claimed composition comprising an MCM mRNA sequence. 
Applicant argues that the instant specification demonstrates that the claimed nanoparticles of formula (IA) “are effective delivery devices for MCM-containing mRNA” by pointing out Examples 18, 20-21, and 24 thus the instant claims are not obvious over the ‘888 patent claims in view of Bancel. It appears applicant attempts to argue that the instant claims show unexpected results thus are not obvious. In response, it is noted that the instant claims are not directed to mRNA encoding SEQ ID NO:249 exemplified in Example 18, nor are they directed to MCMC mRNA sequences of SEQ ID NOs:734-735 and 775-778 or a composition comprising “Compound 18 LNP-encapsulated hMCMC mRNA” comprising mRNA sequences as exemplified in Examples 20-21 and 24. As such, the asserted unexpected results are not commensurate in scope with the rejected claims. Note that the “objective evidence of 
In view of the foregoing, applicant’s arguments are not found persuasive.

Claims 31-32, 34-41, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,691 B2 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘691 patent claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in claims 20-27. One of ordinary skill in the art would have reasonably envisaged that the “mRNA” claimed in the ‘691 patent claims reads on a human MCM mRNA encoding the instantly claimed amino acid sequence of SEQ ID NO:208 in view of Bancel, who taught that making a nanoparticle encapsulating a human MCM-encoding nucleic acid was an art-recognized goal and that SEQ ID NO:1517 is an optimized MCM ORF sequence that encodes the instantly claimed amino acid sequence of SEQ ID NO:208. See Bancel’s Table 6. Further, one of ordinary skill in the art would have been motivated to use MCM-encoding mRNA sequence for the “mRNA” of the ‘691 patent claims in order to make a pharmaceutically useful composition for treatment of methylmalonic acidemia (MMA), because a synthetic codon-optimized polynucleotide encoding a human MCM polypeptide was taught to be useful for treating MMA as evidenced by the disclosure of Venditti. See columns 2-3.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments . 

Claims 31-32, 34-41, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,692 B2 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘692 patent claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in claims 20-27. One of ordinary skill in the art would have reasonably envisaged that the “mRNA” claimed in the ‘692 patent claims reads on a human MCM mRNA encoding the instantly claimed amino acid sequence of SEQ ID NO:208 in view of Bancel, who taught that making a nanoparticle encapsulating a human MCM-encoding nucleic acid was an art-recognized goal and that SEQ ID NO:1517 is an optimized MCM ORF sequence that encodes the instantly claimed amino acid sequence of SEQ ID NO:208. See Bancel’s Table 6. Further, one of ordinary skill in the art would have been motivated to use MCM-encoding mRNA sequence for the “mRNA” of the ‘692 patent claims in order to make a pharmaceutically useful composition for treatment of methylmalonic acidemia (MMA), because a synthetic codon-optimized polynucleotide encoding a human MCM polypeptide was taught to be useful for treating MMA as evidenced by the disclosure of Venditti. See columns 2-3.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments provided in rejection over the ‘888 patent. In response, it is noted that applicant’s arguments provided in rejection over the ‘888 patent are not found persuasive as explained above. 
s 31-41, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,693 B2 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘693 patent claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in claims 20-27. One of ordinary skill in the art would have reasonably envisaged that the “mRNA” claimed in the ‘693 patent claims reads on a human MCM mRNA encoding the instantly claimed amino acid sequence of SEQ ID NO:208 in view of Bancel, who taught that making a nanoparticle encapsulating a human MCM-encoding nucleic acid was an art-recognized goal and that SEQ ID NO:1517 is an optimized MCM ORF sequence that encodes the instantly claimed amino acid sequence of SEQ ID NO:208. See Bancel’s Table 6. Further, one of ordinary skill in the art would have been motivated to use MCM-encoding mRNA sequence for the “mRNA” of the ‘693 patent claims in order to make a pharmaceutically useful composition for treatment of methylmalonic acidemia (MMA), because a synthetic codon-optimized polynucleotide encoding a human MCM polypeptide was taught to be useful for treating MMA as evidenced by the disclosure of Venditti. See columns 2-3.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments provided in rejection over the ‘888 patent. In response, it is noted that applicant’s arguments provided in rejection over the ‘888 patent are not found persuasive as explained above. 

Claims 31-46, 48-49, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-26 of U.S. Patent No. 10,266,485 B2 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments provided in rejection over the ‘888 patent. In response, it is noted that applicant’s arguments provided in rejection over the ‘888 patent are not found persuasive as explained above. 

Claims 31-46, 48-49, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of U.S. Patent No. 10,442,756 B2 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘756 patent claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the .
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments provided in rejection over the ‘888 patent. In response, it is noted that applicant’s arguments provided in rejection over the ‘888 patent are not found persuasive as explained above. 

Claims 31-46, 48-49, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 25-30 of U.S. Patent No. 10,485,885 B2 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘885 patent claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in claims 18-2, 25, and 27-30. One of ordinary skill in the art would have reasonably envisaged that the “mRNA” claimed in the ‘885 patent claims reads on a human .
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments provided in rejection over the ‘888 patent. In response, it is noted that applicant’s arguments provided in rejection over the ‘888 patent are not found persuasive as explained above. 

Claims 31-46, 48-49, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all of the allowed claims of U.S. Application No. 16/599,661 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation). Note that this provisional rejection will no longer be provisional once an issue fee is paid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘661 claims, which clearly read on a lipid nanoparticle further comprising an “mRNA” as evidenced by the limitations recited in all of the allowed claims. One of ordinary skill in the art would have reasonably envisaged that the “mRNA” claimed in the ‘661 claims reads on a human MCM mRNA encoding the instantly claimed amino acid sequence of SEQ ID NO:208 in view of .
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same arguments provided in rejection over the ‘888 patent. In response, it is noted that applicant’s arguments provided in rejection over the ‘888 patent are not found persuasive as explained above. 

Claims 31-46, 48-49, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 23, 30, 33-35, 42, 56, 68, and 92-93 of co-pending U.S. Application No. 16/493,814 in view of Bancel et al. (US 2013/0259924 A1, of record) and Venditti et al. (US 9,719,080 B2, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘814 claims, because it would have been obvious to include a human MCM mRNA sequence for the “therapeutic” agent or “nucleic acid moiety” in the lipid nanoparticle comprising the instantly claimed elements because making a nanoparticle encapsulating a human MCM-encoding nucleic acid was an art-recognized goal as taught by Bancel, who disclosed SEQ ID NO:1517 as an optimized MCM ORF sequence that encodes the instantly claimed amino acid sequence of SEQ ID NO:208. See Bancel’s Table 6. Further, one of ordinary skill in the art would have been motivated to use .
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection in the instant case. Contrary to applicant’s argument, this rejection is not the only outstanding rejection in the instant case. 

Claims 31-46, 48-49, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10-15, and 25-26 of co-pending U.S. Application No. 16/621,494.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘494 claims directed to a lipid nanoparticle comprising an ORF encoding a human MCM polypeptide, wherein the scope of “lipid nanoparticle” of the ‘494 claims reads on applicant’s elected MCM mRNA encoding SEQ ID NO:208, Compound 18, DSPC, cholesterol, and PEG-modified lipid.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection in the instant case. Contrary to applicant’s argument, this rejection is not the only outstanding rejection in the instant case. 

Claims 31-46, 48-49, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 13-25 of co-pending U.S. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘069 claims, because it would have been obvious to include a human MCM mRNA sequence for the “mRNA” in the “lipid nanoparticles (LNPs)” comprising the instantly claimed elements because making a nanoparticle encapsulating a human MCM-encoding nucleic acid was an art-recognized goal as taught by Bancel. Further, one of ordinary skill in the art would have been motivated to use Bancel’s MCM-encoding mRNA sequence in order to make a pharmaceutically useful composition for treatment of methylmalonic acidemia (MMA), because a synthetic codon-optimized polynucleotide encoding a human MCM polypeptide was taught to be useful for treating MMA as evidenced by the disclosure of Venditti. See columns 2-3.
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection in the instant case. Contrary to applicant’s argument, this rejection is not the only outstanding rejection in the instant case. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635